Citation Nr: 0314603	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  97-25 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an increased (compensable) rating for a 
laceration scar on the left wrist. 

4.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for a depressive and 
anxiety disorder, currently evaluated as 50 percent 
disabling. 

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1958.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

In March 1997, the RO denied the veteran's claims for 
compensable ratings for a laceration scar on his left wrist 
and for hemorrhoids.  He appealed.

In January 1998, the RO granted service connection for a 
depressive and anxiety disorder and assigned a 50 percent 
rating effective from July 17, 1997.  The RO continued to 
deny the claim for a compensable rating for the laceration 
scar on the left wrist.  But subsequently, in March 1998, the 
RO increased the rating for the hemorrhoids from 0 to 10 
percent, effective January 15, 1997.  Since, however, 
that was not the maximum possible rating for this condition, 
and the veteran did not indicate that he was satisfied with 
the 10 percent rating, this claim remained at issue.  AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).

In August 1998, the RO denied the veteran's claim for a total 
disability rating based on individual unemployability due to 
his service-connected disabilities (TDIU).  He appealed.

More recently, in December 1999, the RO denied the veteran's 
claim for a rating higher than 50 percent for his depressive 
and anxiety disorder.  He appealed.  The RO subsequently, in 
April 2001, denied additional claims for service connection 
for hearing loss and tinnitus.  And he appealed those claims, 
too.

The Board remanded the case to the RO in October 2001 for 
further development and consideration.  The case is now again 
before the Board.  

The Board will decide all of the claims, except for the TDIU, 
which will be addressed in the REMAND following the ORDER.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to substantiate his claims, and of whose 
responsibility it is for obtaining this supporting evidence, 
and all relevant evidence necessary to render a fair and 
equitable decision concerning his claims at issue has been 
obtained.  

2.  The veteran has not presented competent medical evidence 
of a nexus, or link, between his current hearing loss and 
service or any other incident therein.  

3.  Tinnitus was not present in service and the veteran's 
current tinnitus is not related to an incident of service.  

4.  The scar on the veteran's left wrist is not tender, 
painful, poorly nourished or ulcerated, and it does not limit 
the functioning of his left wrist or hand.  

5.  The veteran has frequent recurrences of his hemorrhoids, 
causing pain and persistent bleeding; but most of the medical 
evidence of record shows no objective clinical indications of 
secondary anemia, fissures, rectal leakage or other 
associated symptoms.  

6.  The veteran has serious symptoms attributable to his 
depressive and anxiety disorder, and serious impairment in 
his social and occupational functioning.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service and a sensorineural hearing loss may not be 
presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).  

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2002).  

3.  The criteria are not met for a compensable rating for the 
laceration scar on the left wrist.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002).  

4.  The criteria are not met for a rating higher than 10 
percent for the hemorrhoids.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7336 
(2002).  

5.  With resolution of doubt in the veteran's favor, the 
criteria are met for a 70 percent rating, but no higher, for 
his depressive and anxiety disorder.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.125 to 4.130, Diagnostic Code 9435 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a 
well-grounded claim and redefines VA's obligations insofar as 
properly notifying and assisting veterans in developing their 
claims.

First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  This includes expressly apprising him of 
what specific evidence he is responsible for obtaining and 
submitting and what specific evidence VA will obtain for him.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his claim-unless there is 
no reasonable possibility that assisting him will achieve 
this goal.  38 U.S.C.A. § 5103A.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
38 U.S.C.A. § 5103A(d).

The VA has promulgated revised regulations to implement these 
changes 
in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  



The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claims.  For example, the discussions in 
the March 1997 rating decision, the June 1997 statement of 
the case, the January 1998 rating decision, the March 1998 
rating decision, the July 1998 supplemental statement of the 
case, the August 1998 rating decision, the March 1999 
statement of the case, the May 1999 supplemental statement of 
the case, the December 1999 rating decision, the December 
1999 supplemental statement of the case, the May 2000 
statement of the case, the April 2001 rating decision, the 
April 2001 supplemental statement of the case, the October 
2001 Board remand, the January 2003 statement of the case, 
and the March 2003 supplemental statement of the case 
(especially when considered collectively) informed him of the 
information and evidence needed to substantiate his claims 
and complied with the VA's notification requirements.  

Additionally, the RO sent the veteran letters in November 
2001, February 2002, and December 2002 specifically informing 
him of the enactment of the VCAA and its resulting impact on 
his particular claims.  The RO not only explained the duties 
to notify and assist him with his claims, but also explained 
what the evidence must show to establish his entitlement, 
when and where to send pertinent information, what VA had 
done to assist him in developing his claims, and how to 
contact VA for additional assistance.  This included assuring 
him that VA would obtain all VA or other Federal records that 
he identified.  So these letters, even aside from the rating 
decisions, statements of the case, and supplemental 
statements of the case mentioned above, provided him with a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO also apprised the veteran of the applicable laws and 
regulations in the statements of the case and supplemental 
statements of the case.  And the basic requirements for 
establishing service connection for hearing loss, tinnitus, 
and his entitlement to higher ratings for the various other 
conditions already service connected have remained 
essentially the same-despite the change in the law 
concerning the preliminary duties to notify and assist.  The 
Board finds, then, that VA has no outstanding duty to inform 
him that any additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for fair 
and equitable resolution of the claims at issue has been 
obtained.  There is no additional evidence, pertinent to the 
claims, that has not been obtained.  Obviously then, where no 
such additional evidence even exists, there is no need to 
further delay a decision concerning the claims that can be 
decided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board may proceed 
to adjudicate the claims at issue.  The veteran will not be 
prejudiced because the RO already has complied with the VCAA, 
for the reasons stated, and his claim for a TDIU will be 
REMANDED for further development.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


II.  Factual background

The records indicate that the veteran entered active duty in 
June 1955; an enlistment examination revealed the results of 
the whispered voice test to be 15/15, bilaterally.  The 
veteran's service medical records do not reveal that he was 
ever diagnosed with or treated for tinnitus while in service.  
In October 1955, the veteran was diagnosed with anxiety 
reaction.  In July 1957, the veteran was referred to a mental 
hygiene clinic; following a psychiatric evaluation, it was 
determined that there was no evidence of neurologic or 
psychiatric disease.  It was noted, however, that he 
manifested a passive-dependent personality disorder.  A 
treatment report dated in January 1958 reflect that the 
veteran was seen for complaints of rectal bleeding; it was 
determined that the veteran had internal hemorrhoids.  In 
February 1958, the veteran sustained an incised wound to the 
left hand; it was cleaned and dressed.  In March 1958, the 
veteran was admitted to a hospital and he underwent excision 
of thrombosed external hemorrhoids.  The April 1958 
separation examination showed 15/15 hearing bilaterally on 
whispered and spoken voice, and a clinical evaluation of the 
ears was normal.  A medical retention examination for the 
reserves, dated in January 1961, reported findings of 
scarring and retraction of the tympanic membranes, 
bilaterally, and mild hemorrhoids; examination showed 15/15 
hearing bilaterally on whispered voice.  It was determined 
that the veteran was not qualified for retention in the 
reserves.  

On the occasion of an initial VA examination in September 
1958, the veteran complained of having problems with an 
impaired grip in the left hand.  Examination revealed a well-
healed scar on the lateral side of the radius just above the 
wrist joint.  No tendons were involved.  There was a normal 
range of motion; no swelling was noted.  He had a normal and 
good grip in the left hand.  No pertinent diagnosis was 
reported.  

By a rating action of September 1958, the RO granted service 
connection for scar, left wrist; a 0 percent disability 
rating was assigned.  In December 1958, the RO granted 
service connection for hemorrhoids, thrombosed, and assigned 
a 0 percent rating, effective June 13, 1958.  

Medical evidence of record from the 1960's through the 
1980's, including VA as well as private treatment reports 
show that the veteran received clinical attention and 
treatment for several disabilities, including hemorrhoids and 
a nervous disorder.  A treatment report dated in April 1980 
reflects evaluation for anxiety and insomnia.  In January 
1981, the veteran was seen for complaints of rectal bleeding; 
he was diagnosed with thrombosed hemorrhoids, and treated 
with injections.  The veteran was admitted to a VA hospital 
in March 1982 with complaints of rectal bleeding secondary to 
internal hemorrhoids; underwent a colonoscopy 
and proctosigmoidoscopy with rubber band ligation of the 
hemorrhoids.  In September 1982, he was hospitalized and 
diagnosed with dysthymic disorder and borderline intellectual 
functioning.  The veteran was seen in September 1985 
complaining of nervousness, shakiness, and dizziness; he was 
diagnosed with dysthymic disorder.  A progress note dated in 
October 1985 reflects a diagnosis of generalized anxiety 
disorder, and probable dysthymic disorder.  During a clinical 
visit in May 1988, the treating physician stated that the 
veteran had a chronic problem with depression and anxiety.  

Medical evidence of record dated from 1991 through 1997, 
including VA as well as private treatment reports reflect 
continued evaluation for the claimed disabilities, including 
hemorrhoids, anxiety disorder, and a scar on the left wrist.  
In September 1993, the veteran was seen for complaints of 
pain and burning inside of the rectum; the diagnosis was 
internal hemorrhoids.  The veteran was seen at a mental 
health clinic in December 1993, at which time he reported 
difficulty sleeping since 1966; he also reported problems 
with forgetfulness and depression.  A treatment report dated 
in July 1994 reflects a diagnosis of anxiety.  During a VA 
examination in September 1994, the veteran complained of pain 
in left arm and wrist; he also reported rectal bleeding 
secondary to internal hemorrhoids.  No tenesmus, 
no dehydration, and no malnutrition were noted.  No fecal 
leakage.  The diagnosis was internal hemorrhoids.  There was 
no inflammation, swelling, depression, vascular atrophy or 
ulceration of the scar on the arm.  It was not painful to 
the touch.  

Of record is a private treatment report from Dr. Jackie D. 
Huckabay, dated in July 1997, indicating that the veteran had 
pain, bleeding, and thrombosed hemorrhoids.  The diagnosis 
was thrombosed hemorrhoids, and anemia secondary to bleeding 
hemorrhoids.  Received in September 1997 were VA outpatient 
treatment reports dated from March 1997 through August 1997, 
which show the veteran continued to receive clinical 
evaluation for his disabilities.  During a clinical visit in 
May 1997, he complained of pain in his left hand; but 
objective examination revealed no swelling and x-ray study of 
his left hand was normal.  The diagnosis was laceration, left 
hand.  

The veteran was afforded a VA psychiatric examination in 
September 1997, at which time he indicated that he has had 
problems with anxiety and nerves ever since active duty in 
Korea.  He also reported difficulty sleeping due to bad 
dreams; he stated that the dreams are quite "crazy."  The 
veteran also reported crying spells that can be 
uncontrollable.  The veteran indicated that the only place he 
went was to church.  On mental status examination, it was 
noted that affect was nervous.  There were some indications 
of depressed affect.  Speech was clear.  While he tended to 
ramble, the examiner failed to notice any indications of 
hallucinations or delusions.  The examiner noted that the 
veteran was a very unhappy individual who had a conflict 
between feeling dependent on others and wanting to avoid 
others; he felt useless and had a low self-concept.  He 
tended to avoid actions for which he would have to take 
responsibility.  He also had some anger which came out in 
passive-aggressive ways.  The examiner also noted some 
oddities of behavior which indicated possible schizotypal 
functioning; however, he noted that the veteran did not meet 
the criteria for post-traumatic stress disorder.  He was 
relatively high on both the anxiety and the dysthymic type 
depression scales.  The pertinent diagnoses were generalized 
anxiety disorder, chronic, and dysthymic disorder, chronic; a 
GAF score of 60 was assigned-noting that he is removed from 
others and did not involve himself with other people.  

The veteran was also afforded a joints examination in 
September 1997, at which time he indicated that he was unable 
to grip anything with his left hand.  Examination of the left 
hand revealed no swelling and no deformity.  The examiner 
indicated that there was no need for an x-ray as the wound 
did not go near the wrist and there was no wrist injury.  The 
veteran was able to touch his thumb to all fingers and was 
able to touch the median and transverse fold.  His grip in 
the left hand was excellent.  The veteran had a full range of 
motion of the left wrist with no pain.  X-ray study of the 
left hand was reported to be normal.  The diagnosis was no 
functional of the hand or wrist of the left arm from the 
service-connected injury; and no scar was apparent.  



On the occasion of a VA examination for evaluation of 
hemorrhoids in February 1998, the veteran indicated that he 
had approximately 50 percent sphincter control.  He had fecal 
leakage approximately twice per week; however, no pad was 
needed.  The veteran was reported bleeding from the 
hemorrhoids approximately twice a week.  He indicated that he 
used Anusol cream for the pain.  On examination, the examiner 
reported no colostomy.  No fecal leakage was detected.  The 
size of the lumen of the rectum and anus was normal.  
Internal hemorrhoids were noted, but the veteran had no 
external hemorrhoids.  There was no evidence of bleeding, and 
no anemia or fissures were noted.  The pertinent diagnosis 
was internal hemorrhoids.  Subsequent blood test performed in 
March 1998 showed normal findings, with no evidence of 
anemia.  

On the occasion of a VA examination in March 1999, the 
veteran complained of decreased grip strength in the left 
hand with numbness in the palm of the hand.  There was 
decreased flexion of the second digit secondary to the 
injury.  Examination revealed a 4 cm linear scar over the web 
between the first and second digits; that area was tender to 
palpation.  There was no evidence of tissue adherence, 
ulceration or breakdown, elevation or depression, or tissue 
loss.  There was no inflammation, edema or keloid formation.  
The scar was the same color as the surrounding skin.  The 
disfigurement was very mild.  The examiner stated that the 
limitation of function described by the veteran was not due 
to the scar but due to a secondary injury sustained as result 
of a reported fracture of the index finger in the 1980's.  
The pertinent diagnosis was status post laceration to the 
left hand between the first and second digits, with very mild 
disfigurement, and no functional loss due to scar formation.  

The record indicates that the veteran was seen at a clinic in 
September 1999, at which time he indicated that "his nerves 
were gone and he didn't feel that he was getting the right 
medication."  The veteran indicated that he has had bad 
dreams and occasional suicidal ideations; he also reported 
crying spells.  He also indicated that he did not like being 
around big crowds and avoided places with crowds.  It was 
noted that the veteran lived with is wife of 38 years and 
they get along okay.  The veteran reported getting nervous to 
the point that he felt like getting up and running away.  He 
also reported occasional suicidal ideations, but no attempts.  
The veteran indicated that he has lost interest in things.  
On examination, he was oriented to time and place.  He was 
tense and anxious, and there were tears in his eyes.  He 
looked a bit older than his stated age.  He was not agitated.  
Hygiene was good.  He was cooperative with the examination.  
He was obviously distressed with his mental status.  He was 
not suicidal in spite of chronic anxiety and episodic panic.  
He was not paranoid, but he was afraid to be around large 
groups.  No hallucinations were noted.  Psychomotor activity 
was curtailed by the degree of anxiety that he experienced.  
He was clearly significantly depressed.  The diagnoses were 
depressive disorder, NOS, and panic disorder with 
agoraphobia; a GAF score of 45 was assigned.  

The veteran was afforded a VA examination in November 1999, 
at which time he reported experiencing auditory 
hallucinations and nightmares.  He also reported feelings of 
hopelessness, worthlessness, loneliness, and indifference.  
He also reported frequent feelings of depression, frustration 
and friendliness.  The veteran indicated that he preferred 
social and emotional isolation.  He noted low energy and 
absent motivation.  He denied any homicidal ideations.  He 
was casually dressed.  His overall motor behavior appeared to 
suggest some jitteriness.  A slight hand tremor was obvious 
when writing and copying.  His facial expression was 
generally sad and flat; his eye contact was frequent and 
brief.  He spoke in a low to moderate tone and at an average 
pace.  He was fully oriented.  His verbal memory functions 
for delayed free recall seemed to be profoundly impaired; 
however, prompted recall apparently was mildly impaired.  His 
judgment and insight appeared fair.  The examiner stated 
that, based on the results of the entire examination, the 
veteran seemed to be depressed and anxious in line with 
previous examinations.  He showed a mild to moderate level of 
cognitive impairment.  He was mildly anxious and dysphoric.  
The pertinent diagnoses were: mild to moderate cognitive 
disorder; chronic moderate mood disorder, depression and 
anxiety, due to multiple chronic medical problems; depressive 
disorder NOS, by previous diagnosis; anxiety disorder NOS by 
previous diagnosis; dysthymic disorder, chronic; and 
schizoid, avoid and dependent traits by previous diagnosis.  
The veteran was assigned a GAF score of 60.  

VA medical records dated from December 1999 through February 
2000 reflect that the veteran was admitted to a hospital in 
December 1999; he was interviewed and found to be alert, 
oriented and cooperative during the interview.  He appeared 
tearful at times during the interview.  At admission, he 
complained of memory and concentration problems.  Hyperphagia 
and insomnia were reported.  The veteran had occasional 
suicidal thoughts, but he didn't have any plans; he denied 
any homicidal ideations.  Psychiatric symptoms of occasional 
auditory hallucinations were described.  Mood was depressed 
with flat affect.  The veteran was tearful and desperate.  He 
responded well to medication and therapy; he became less 
depressed and tearful.  He no longer verbalized auditory 
hallucinations.  In February 2000, it was determined that the 
veteran was not overtly psychotic nor a danger to himself or 
others for harm; therefore, he was discharged.  The discharge 
diagnoses were depressive disorder, recurrent, severe, with 
psychotic features; and anxiety disorder, NOS; a GAF score of 
45 was assigned.  In September 2000, the veteran was 
readmitted to the hospital for increased depression.  The 
veteran also reported continued crying episodes and feeling 
more nervous.  The veteran reported loss of appetite, 
auditory hallucinations, and suicidal ideations a few days 
prior to his admission.  The veteran indicated that he was no 
longer able to cope at home due to worsening depression and 
anxiety.  It was noted that the veteran lived with his 
daughter since his wife's death in February 2000.  He was 
treated with medication and therapy, with improved symptoms.  
The discharged diagnoses were depressive disorder, NOS; 
bereavement; and obsessive-compulsive disorder.  A GAF score 
of 87 was assigned.  

Following his discharge, the veteran was seen on several 
occasions at the mental hygiene clinical notes dated in 
October 2000; these reports reflect diagnoses of depressive 
disorder, with GAF scores of 41.  During a clinical visit in 
November 2000, it was noted that the veteran was still 
depressed; appetite, sleep and energy were poor.  The 
assessment was very depressed, but no longer toxic; A GAF 
score of 31 was reported.  A subsequent treatment note in 
November 2000 report a GAF score of 65; the diagnosis was 
depression, in remission on present medications.  During a 
clinical visit in December 2000, the veteran reported rectal 
bleeding over the past month and a half; he stated that he 
started using suppositories with some improvement.  He 
reported a history of sensorineural hearing.  

Medical evidence of record dated from May 2001 through 
November 2001 reflect continued clinical evaluation and 
treatment for his claimed disabilities.  Of record is a 
private treatment report dated in July 2001 indicated that 
the veteran was evaluated for degenerative joint disease 
involving the left hand; he indicated that he had no intense 
pain or numbness in the hand.  However, he reported mild pain 
with significant weakness.  The left hand had a constant mild 
to moderate muscular tenancy, there was thenar muscle wasting 
present.  The impression was degenerative joint disease 
involving primarily the thumb with muscle loss secondary to 
poor circulation and chronic inflammation.  Also of record is 
the report of an audiometric examination dated in August 
2001, during which the veteran reported tinnitus in both 
ears, getting increasingly worse.  The veteran also reported 
hearing loss for the last 20 years.  Normal puretone 
sensitivities sloping sharply to a severe sensorineural 
hearing loss in the right ear; and mild sloping to severe 
sensorineural hearing loss in the left ear, with fair 
discrimination in both ears.  Received in December 2001 were 
medical records from the Social Security Administration 
(SSA), dated from February 1967 to May 1988, the findings of 
which were previously reported.  

The veteran was afforded a VA joints examination in January 
2002, at which time it was noted that the veteran had a well-
healed traumatic scar of the radial aspect of the left wrist.  
He has normal use as well as normal range of motion in the 
left elbow, left wrist, left hand and fingers of the left 
hand.  Examination of the left elbow, left forearm, left 
wrist and left hand revealed well-healed scars which were 
essentially non-symptomatic, except for occasional mild 
tenderness on touch.  No other abnormal findings were noted.  
There were normal range of motion in the left elbow, left 
wrist, left hand and fingers of the left hand.  An 
examination for scars reported findings of well-healed and 
slightly depigmented scars of the left antecubital region, 
left forearm, left wrist and left hand.  No other abnormal 
findings were noted.  X-ray study of the left wrist revealed 
no fracture, no bony pathology, and no soft tissue 
calcification.  The pertinent diagnosis was multiple well-
healed scars of the left elbow, left forearm, left wrist and 
left hand.  

The veteran was also afforded an examination for evaluation 
of his hemorrhoids in January 2002.  At that time, he 
reported frequent external hemorrhoidal tags as well as 
intermittent bright red bleeding in association with 
constipated stool.  The veteran also reported intermittent 
fecal leakage as well as fecal incontinence in association 
with episodes of diarrhea.  He reported anal pruritus.  He 
denied any history of perianal/perirectal abscess, anal 
fistulae, anal fissures, pilonidal cyst, etc.  On 
examination, there was moderate perianal neurodermatitis, but 
digital rectal examination was within normal limits.  There 
was no evidence of fecal leakage or hemorrhoids at present.  
There was no evidence of active bleeding from the rectum.  
The pertinent diagnosis was status post multiple surgical 
procedures for hemorrhoids with residual symptoms.  

Additional VA examinations were ordered in March 2002, at 
which time it was noted that the hemorrhoids were essentially 
unchanged since the previous VA examination in January 2002.  
With respect to the scar on the left wrist, it was noted that 
there was a 3/4-inch long scar on the dorsal aspect of the 
interspace between the left first and second metatarsal 
regions with mild depigmentation only (according to the 
veteran, this is the service-connected scar.).  The scar was 
described as normally nourished without repeated ulceration, 
etc.  There was no objective tenderness of the scar, and 
there was no limitation of motion due to the above scar.  

The veteran was also afforded a mental examination in March 
2002, at which time he reported experiencing auditory 
hallucinations, nightmares, depression, and frustration.  He 
also reported having feelings of loneliness, helplessness and 
indifference.  He described himself as socially and 
emotionally withdrawn.  He also claimed having low energy and 
absent motivation.  He admitted to past suicidal ideations, 
but he denied any homicidal ideations.  Based on the results 
of the examination, the examiner stated that the veteran had 
a mild to moderate cognitive impairment partially exacerbated 
by his limited premorbid education, 



and concomitant anxiety and depression.  His wife's death was 
reported to be an additional element to his increased mood 
disorder.  The diagnoses were:  moderate cognitive disorder, 
NOS; chronic moderate mood disorder (depression and anxiety) 
both secondary to multiple chronic medical problems, and 
possible adverse effects of medication; bereavement by 
previous diagnosis; major depression, recurrent by previous 
diagnosis; a GAF score of 60 was assigned.  

Received later in 2002 and early 2003 were medical records 
dated from May 1991 through January 2003.  The majority of 
these records were previously reported and discussed.  Among 
these records are reports of blood tests performed during the 
period from October 2000 through January 2002, none of which 
reflect findings of anemia.  These records indicate that the 
veteran was admitted to a hospital in January 2002 with 
crying spells, depression and suicidal ideations.  It was 
reported that the veteran had lost everything in a house 
fire, and that his wife had died of a heart attack.  The 
veteran was diagnosed with adjustment disorder with depressed 
mood and dysthymic disorder.  The veteran was next seen in 
June 2002 with increased irritability.  A mental status 
examination reported findings of moderate distress, 
nervousness and somatic preoccupation.  During a clinical 
visit in December 2002, it was noted that the veteran was 
oriented x3.  He was moderately anxious, but he was under 
control and cooperative.  He was not suicidal.  No delusions 
or hallucinations were noted.  He reported marked startle 
reflex.  The diagnosis was mood disorder, and a GAF score of 
50 was reported.  




I.  Legal Analysis-Claims for Service Connection

Service connection may be established for a current 
disability if it is due to an injury sustained or a diseased 
contracted while on active duty in the military.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Certain conditions, 
including sensorineural hearing loss, will be presumed to 
have been incurred in service if manifested to a degree of at 
least 10 percent within one year of service discharge.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection also may be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

If the disability is not shown to have been chronic in 
service or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2002).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495- 98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  

A hearing deficit recognizable as a hearing loss disability 
for VA compensation purposes is defined in 38 C.F.R. §§ 3.385 
(2002) as follows:

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 26 
decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  




In applying these criteria, the threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993) (citing Current Medical Diagnosis & Treatment at 
110-11, Stephen A. Schroeder et. al. Eds., 1988)).  The level 
of hearing deficit required to establish a hearing loss 
disability for VA purposes is greater than the degree 
of hearing loss establishing the outer limits of normal 
hearing under the Hensley definition.  

Determinations of service connection are based on a review of 
the entire record.  38 C.F.R. § 3.303 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "[I]n order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson at 253; see also Pond v. West, 12 Vet. App. 
341, 346 (1999); Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Once the evidence is assembled, VA adjudicators must 
determine whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if, however, 
the evidence supports the claim or is approximately evenly 
balanced, the claim is allowed.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



A.  Hearing Loss

After a careful review of the evidentiary record, the Board 
notes that the service medical records are completely devoid 
of any complaints (symptoms, etc.), findings, or diagnoses of 
hearing loss.  Post-service medical records, including 
VA examinations and reports of hospitalization from the 
1960's through 1990's, also fail to show any complaints, 
findings, or diagnoses of hearing loss.  The earliest medical 
evidence of hearing loss was found approximately 40 years 
following the veteran's discharge from military service, with 
findings of normal puretone sensitivities sloping sharply to 
a severe sensorineural hearing loss in the right ear and a 
mild sloping to severe sensorineural hearing loss in the left 
ear, with fair discrimination in both ears in August 2001.  
But regardless, there is no competent medical evidence of 
record causally relating his currently diagnosed hearing loss 
to his service in the military, including to any acoustic 
trauma that he may have sustained while on active duty.  See, 
e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran's lay statements, standing alone, do not provide 
a basis to conclude that his current bilateral hearing loss 
is due to his service or any occurrence therein.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  We have 
also considered the dictates set forth by the Court in 
Savage; however, the Court still requires a medical nexus 
between service and the hearing loss, and this case does not 
present such medical evidence.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hearing loss 
and that the benefit of the doubt rule does not apply.  
38 C.F.R. § 3.102.  When the preponderance of the evidence is 
against the claim, it must be denied.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

B.  Tinnitus

The evidence of record includes the veteran's service medical 
records, which contain no reference to complaints or findings 
of tinnitus.  The earliest report of tinnitus in a clinical 
setting dates from August 2001, more than 40 years after 
his separation from military service.  The post-service 
medical records show complaints of tinnitus, but no 
diagnosis, during the August 2001 VA audiometric testing.  
However even then, and on the numerous occasions the veteran 
has been examined and evaluated during the years since, there 
has been no medical or other competent opinion causally 
linking his tinnitus to his service in the military.  His own 
personal statements attempting to do this are not competent 
evidence.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(1)).  Because, as alluded to 
earlier, the Court has held that a layperson can provide 
probative eyewitness evidence of visible symptoms but is not 
competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for tinnitus and that the benefit of the doubt 
rule does not apply.  38 C.F.R. § 3.102.  That being the 
case, his claim must be denied.  Alemany, 9 Vet. App. at 519.


IV.  Legal Analysis-Claims for Higher(i.e., Increased) 
Ratings

Ratings for service-connected disabilities are determined by 
applying a schedule of ratings (Rating Schedule)-which is 
based, as far as practical, on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2.  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2002), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All reasonable doubt 
regarding the severity of the disability at issue is resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

A.  Laceration Scar on the Left Wrist

The veteran's service-connected laceration scar on his left 
wrist has been evaluated under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7805, of VA's Rating Schedule.  
Under this code, scars are rated on limitation of function of 
the part they affect.  Id.

Another relevant provision, 38 C.F.R. § 4.118, Diagnostic 
Code 7803, indicates that a superficial scar that is poorly 
nourished, with repeated ulceration, will be rated as 10 
percent disabling.  A 10 percent rating also is warranted if 
the scar in question is tender or painful on objective 
demonstration.  38 C.F.R. § 4.118, Code 7804.

Scars also may be evaluated, by analogy, to eczema if there 
is itching, exfoliation, or exudation, if involving an 
exposed surface or extensive area.  DC 7806.  See also 
38 C.F.R. § 4.20.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

It is also important to point out that the regulation, 38 
C.F.R. § 4.118, has been revised during the pendency of this 
appeal.  The change occurred on August 30, 2002.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).  A revised regulation, if more 
favorable to the veteran, must be applied to a pending claim, 
but may be applied only from the effective date of the 
regulation, and not for any period prior to the effective 
date.  See 38 U.S.C.A. § 5110; see also VAOPGCPREC 3-2000 
(Apr. 10, 2000).  

The revision to 38 C.F.R. § 4.118 does not change DCs 7803 or 
7805 in particular.  With respect to DC 7805, the revised 
regulation merely makes clear what has heretofore been VA's 
practice-that it should be used to rate scars based on 
limitation of function where such is appropriate.  The Board 
additionally notes that the criteria for evaluation of scars 
under DC 7804 has been changed from "tender and painful" to 
"painful" as the sole criterion.  However, this change 
does not benefit the veteran since, during his most recent VA 
examination in March 2002, there was no objective tenderness 
in his scar,  Nor did the examiner report any objective 
indications of pain.  Moreover, the examinations, both 
recently and in the not-too-distant past, have been 
completely negative for any finding of limitation of function 
of the left wrist or hand as a result of the scar.

In March 2002, the VA examiner specifically stated that there 
was no limitation of motion due to the scar.  Still other 
medical evidence indicates the scar is well-healed and 
asymptomatic; there are no objective clinical indications of 
ulceration, etc.  

The veteran is competent to report his symptoms; however, he 
is not qualified to assess the overall severity of his 
disability, as a whole, in relation to the applicable rating 
criteria because that is a medical determination.  And the 
medical findings simply do not support a compensable rating 
since he has no limitation of function in his left wrist 
and/or hand, ulceration, or pain or tenderness in his scar.  
The objective clinical findings are more probative than his 
subjective, unsubstantiated, allegations of greater 
disability.  And in the absence of any objective evidence to 
support a compensable evaluation, the preponderance 
of the evidence is unfavorable, meaning there is no doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B.  Hemorrhoids

The RO has evaluated the veteran's hemorrhoids at the 10 
percent level under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2002).  Under this code, large and thrombotic hemorrhoids 
(external or internal), with excessive redundant tissue and 
evidencing frequent recurrences, warrant a 10 percent rating.  
A 20 percent rating requires persistent bleeding with 
secondary anemia, or with fissures.  

The Board also is mindful that, since the veteran filed his 
claim for a higher rating for his hemorrhoids, some of the 
regulations used to rate disabilities affecting the digestive 
system were revised.  The changes occurred on July 2, 2001, 
during the pendency of the appeal.  66 Fed. Reg. 29488-29489 
(May 31, 2001).  The changes, however, did not involve rating 
hemorrhoids in particular.  So neither version of the rating 
criteria, new or old, is actually more favorable.  See 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

In this case, the veteran has complained of recurrent 
hemorrhoidal tags with intermittent bleeding; he also 
reported fecal leakage as a result of the hemorrhoids.  
However, on the occasion of the most recent VA examination in 
January 2002, there was no evidence of bleeding or fecal 
leakage; in fact, the examiner indicated that there was no 
evidence of hemorrhoids on that examination.  There also was 
no evidence of fissures.  Moreover, blood tests performed 
have failed to show any findings of anemia.  Overall then, 
the criteria have not been met for a rating higher than 10 
percent for the hemorrhoids, and the preponderance of the 
evidence is against his claim for a greater level of 
compensation.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine, but it is 
inapplicable when, as here, the preponderance of the evidence 
is unfavorable.  38 U.S.C.A. § 5107(b) (West 2002).  

Note also that the veteran has not submitted or otherwise 
suggested that any additional medical or other evidence 
exists that could show his hemorrhoids have markedly 
interfered with his employment (i.e., beyond the amount 
contemplated by his current 10 percent rating).  There also 
is no indication that he has been frequently hospitalized for 
treatment of them.  To the contrary, while he has indeed 
undergone surgery, most of his treatment and evaluation has 
been on an outpatient basis (as opposed to as an inpatient)  
Consequently, the Board is not required to remand this claim 
to the RO for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

C.  Depressive and Anxiety Disorder

This condition is currently rated as 50 percent disabling 
pursuant 38 C.F.R. § 4.130, Diagnostic Code 9435, for a mood 
disorder not otherwise specified.  A 50 percent rating 
requires evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60, in 
comparison, is indicative of only moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  And a GAF of 61 to 70 
is indicative of only some mild symptoms (e.g., a depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF of 71 to 80 indicates that if symptoms 
are present at all, they are transient and expectable 
reactions to psychosocial stressors with no more than slight 
impairment in social and occupational functioning.  
See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).  

Applying the criteria set forth above to the facts in this 
case, the Board finds that a higher rating (of 70 percent) is 
warranted, as the evidence of record indicates the veteran 
has "serious" symptoms and social and occupational 
impairment.  Significantly, the Board notes that findings 
from the mental status examinations in November 1999 and 
March 2002 confirm that he was continuously depressed and 
even tearful; furthermore, it was noted that his facial 
expression was sad and flat.  And he reported experiencing 
auditory hallucinations, nightmares, feelings of hopelessness 
and indifference.  The psychiatrists noted the veteran's 
feelings of irritability, anxiety, depression, with social 
and emotional isolation.  Moreover, the record indicates 
several periods of hospitalization between November 1999 and 
March 2002 due to increased depression, suicidal ideations 
and loss of interest in daily activities.  The veteran's 
symptoms increased following his wife's death in April 2000, 
which was unrelated to his service in the military and, 
therefore, his service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  But he has experienced 
prolonged depression, with episodes of hearing voices, crying 
spells and difficulty sleeping, irrespective of his wife's 
death.  And he often has been described as confused.  He 
avoids contact with others, too, and his recent GAF scores-
with very few exceptions, confirm that his symptoms are 
"serious" causing "serious" impairment in his social and 
occupational functioning.

Clearly the veteran does not have all of the symptomatology 
listed in the Rating Schedule for a 70 percent rating.  For 
example, he is described as being adequately groomed; his 
speech is evidently normal; and there is no evidence of 
spatial disorientation.  But he does not have to meet each 
and every component of a rating at this higher level to 
receive it.  See, e.g., Mauerham v. Principi, 16 Vet. App. 
436 (2002); Drosky v. Brown, 10 Vet. App. 251, 255 (1997).  
And in light of the various other clinical findings, which, 
considered together, assess his overall mental status, there 
is justification for increasing his rating from 50 to 70 
percent-particularly when all reasonable doubt is resolved 
in his favor.  38 C.F.R. §§ 4.3, 4.7.

There is no basis at this time, though, for increasing his 
rating beyond the 70 percent level.  There are no objective 
clinical indications that he has a gross impairment in his 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, or memory loss for names of close relatives, 
own occupation or own name.  He appears to be able to 
function acceptably on a daily basis, including attending to 
his daily needs; he does not have total occupational 
impairment, and he continues to pursue full time employment.  
Accordingly, a rating higher than 70 percent cannot be 
assigned.  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

A compensable rating for the laceration scar on the left 
wrist is denied.  

A rating higher than 10 percent for the hemorrhoids is 
denied.  

A higher (70 percent) rating is granted for the depression 
and anxiety disorder, subject to the laws and regulations 
governing the payment of VA compensation.


REMAND

TDIU

The veteran alleges that, despite his best efforts, he is 
simply incapable of securing and maintaining substantially 
gainful employment because of the severity of his service-
connected disabilities-especially his psychiatric disorder, 
the rating for which was just increased to 70 percent in this 
decision.

Although he has been examined several times to determine the 
severity of his disabilities, none of the doctors have been 
specifically requested to comment on whether the veteran is 
actually unemployable.  And this medical opinion is necessary 
to properly adjudicate his claim for a TDIU.  38 U.S.C.A. 
§ 5103A(d).  See, too, Friscia v. Brown, 7 Vet. App. 294 
(1995), also noting  that VA has a duty to supplement the 
record by obtaining an examination that includes an opinion 
on what effect the appellant's service-connected disabilities 
have on his ability to work.  Friscia, 7 Vet. App. at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); and Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).  Thus, although we regret 
any further delay in this case, a contemporaneous examination 
of the veteran's service-connected disabilities, to include 
an opinion as to whether he has been rendered unemployable 
for VA compensation purposes, will materially assist in the 
adjudication of his appeal.  

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the evidence pertinent to his claim for 
a TDIU, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's entitlement to a TDIU.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, must be obtained by him and what 
evidence, if any, will be obtained by VA 
on his behalf.  See Charles, 16 Vet. App. 
at 373-75; Quartuccio, 16 Vet. App 
at 186-87.  

2.  The RO should contact the veteran and 
ask whether he has received treatment for 
his service-connected disabilities since 
March 2002.  If so, after obtaining the 
necessary releases, the RO should contact 
the named medical providers, VA as well 
as non-VA, and request copies of all 
previously unobtained medical records.  
Any and all VA treatment records not 
already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  
All records obtained should be associated 
with the other evidence in the claims 
file.  

3.  The RO should arrange for an 
appropriate VA medical examination to 
obtain a medical opinion indicating 
whether the veteran's service-connected 
disabilities make him incapable of 
securing and maintaining a substantially 
gainful job consistent with his level of 
education, employment history, etc.  
Note also, however, that his age and 
disabilities that are not service 
connected cannot be used as a basis for 
concluding that he is unemployable; only 
his service-connected conditions may be 
considered.  And to facilitate making 
this determination, his claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination, and the examination report 
should reflect this review.  Any special 
studies deemed by the examiner(s) to be 
necessary should be conducted.  
The examiner(s) should discuss the 
rationale for any opinion provided.  



4.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
examination, have been conducted and 
completed in full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  38 C.F.R. 
§ 4.2 (2002) ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should 
readjudicate the issue whether the 
veteran is entitled to a TDIU.  If the 
determination remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and given an 
opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the REMAND are to further develop the record and 
to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 
and 38.02-38.03.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

